DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/21 has been entered.
 
Status of the Claims
Applicant filed an RCE on 5/6/21. Claims 1, 5-7, 13 and 19 were amended. Claim 3 was canceled. Claims 1-2 and 4-25 are presently pending and presented for examination.

Response to Arguments
Regarding rejection under 35 USC 102 and 103: Applicant's arguments filed 5/6/21 with regard to Lathrop et al. (US 10451428 B2) (“Lathrop”) have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that “Lathrop is silent regarding determining an autonomous quality of service score for a particular segment using a weighted average of wherein the autonomous quality of service score is determined based on a weighted average of the associated one or more autonomous driving factors (See at least Fig. 2 in Lathrop: Lathrop discloses that PA values for route segments may be calculated after data aggregation from various sources wherein if data exists for the entire length of the segment, then the particular segment has a PA value of 100% and if data exists for only a portion of the route's length, then that particular segment has a PA value of N % [See at least Lathrop, Col 9, lines 34-47]. The final value of the PA for each segment may be regarded as a weighted sum over the length of each road segment, wherein when no data is available for certain portions, those portions are given less weight). If applicant wishes to claim autonomous driving factors distinct from those disclosed in Lathrop, examiner encourages applicant to amend the claims to reflect the same.
	For at least the above reasons, claim 1 and analogous claims 13 and 19 are not allowable over the prior art of record. Furthermore, their dependents are therefore also not allowable over the prior art of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 12-16, 19-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lathrop et al. (US 10451428 B2), hereinafter referred to as Lathrop.
Regarding claim 1, Lathrop discloses A computing device for autonomous driving route selection (See at least Fig. 7 in Lathrop: Lathrop discloses a computing device to calculate, select, and store routes for an autonomous vehicle [See at least Lathrop, Col 12, line 48-Col 13, line 9]), the computing device comprising:
a data processor;
a memory;
a pathfinder executable by the data processor to determine, from map data stored in the memory, a plurality of route segments of one or more routes to a destination (See at least Fig. 3 in Lathrop: Lathrop discloses that as part of steps 306, 310, and 320 (which repeats steps 304-318), route segments for a plurality of routes are determined by the computing device [See at least Lathrop Col 10, lines 20-47]); and 
a segment analyzer executable by the data processor to autonomously determine, for each of the plurality of route segments, one or more autonomous driving factors associated with the route segment, wherein each autonomous driving factor is indicative of an autonomy level achievable by a vehicle for the associated route segment (See at least Fig. 7 in Lathrop: Lathrop discloses that as part of system 700, processing unit 712 may include a data collection device 713 configured to receive and aggregate data from various sources [See at least Lathrop, Col 12, line 64-Col 13, line 9]. See at least Fig. 2 in Lathrop: Lathrop further discloses that this data may be used to determine the degree of autonomy of a vehicle for associated route segments [See at least Lathrop, Col 8, lines 33-59]. Lathrop further discloses that system 700, route determination unit 710, and their components may be incorporated into a vehicle [See at least Lathrop, Col 13, lines 44-51]), and determine, for each of the plurality of route segments, an autonomous quality of service score based on the associated one or more autonomous driving factors (Lathrop discloses that, based on the aggregated data, the system determines and assigns a PA value to each of the route segments [See at least Lathrop, Col 8, lines 60-67]), wherein the autonomous quality of service score is determined based on a weighted average of the associated one or more autonomous driving factors (See at least Fig. 2 in Lathrop: Lathrop discloses that PA values for route segments may be calculated after data aggregation from various sources wherein if data exists for the entire length of the segment, then the particular segment has a PA value of 100% and if data exists for only a portion of the route's length, then that particular segment has a PA value of N % [See at least Lathrop, Col 9, lines 34-47]. The final value of the PA for each segment may be regarded as a weighted sum over the length of each road segment, wherein when no data is available for certain portions, those portions are given less weight); and
a controller to select a particular route based on a user-defined policy (See at least Fig. 3 in Lathrop: Lathrop discloses that a user may input a destination location 302 using a user device, such as a smart phone, computer, vehicle infotainment system, etc. which informs the remainder of the route calculation process 300 [See at least Lathrop, Col 9, line 59-Col 10, line 3]. The selection of this destination may therefore be regarded as a user-defined policy) and selectively automate navigation of a vehicle during at least a portion of the plurality of route segments of the route based on the determined autonomous quality of service scores (See at least Fig. 3 in Lathrop: Lathrop discloses that upon approaching a segment on the route where the PA value is above a certain threshold, the vehicle's HMI indicates to the driver that autonomous mode can be engaged at step 328; the process is continued until the destination is reached at step 330 [See at least Lathrop, Col 10, lines 48-59]), wherein autonomous navigation of the vehicle by the controller is different in at least two of the plurality of route segments in the route based on differences in the determined autonomous quality of service scores for the two route segments (See at least Fig. 1 in Lathrop: Lathrop discloses that depending on the PA score of an individual route segment, the individual route segment can be driven on in autonomous mode for a different percentage of their length (i.e., a route segment with a PA score of N% can only be driven on autonomously for N% of its length) [See at least Lathrop, Col 9, lines 34-58]).

Regarding claim 2, Lathrop discloses The computing device of claim 1, wherein each autonomous driving factor comprises one or more of a high-definition map availability (See at least Fig. 2 in Lathrop: Lathrop discloses that high-resolution map data for a route segment may or may not be available, and that this will affect the calculated PA value for that route segment [See at least Lathrop, Col 9, lines 34-47]), a weather condition, a road condition, a traffic condition, a sensor capability, or a sensor health factor.

Regarding claim 4, Lathrop discloses The computing device of claim 1, further comprising a path ranker to rank the one or more routes to the destination based on the autonomous quality of service scores associated with the plurality of route segments (See at least Fig. 3 in Lathrop: Lathrop discloses that overall PA values for routes are calculated using PA value of route segments, and that an n-best list of routes may be generated ranking that routes based on minimized distance and maximized PA value [See at least Lathrop, Col 10, lines 20-47]), wherein the one or more routes to the destination comprises a plurality of routes to the destination (Lathrop discloses that the n-best list comprises a plurality of calculated routes [See at least Lathrop, Col 10, lines 20-47]).

Regarding claim 5, Lathrop discloses The computing device of claim 4, wherein to rank the one or more routes further comprises to rank the one or more routes based on the user-defined policy (See at least Fig. 3 in Lathrop: Lathrop discloses that, at step 316, the PA values for two candidate routes at a time are compared to determine which has a better PA score, and should therefore be kept as part of the n-best list [See at least Lathrop, Col 10, lines 30-47]. It will be appreciated that these candidate routes are routes to the user-selected destination from step 302, which may be regarded as a user-defined policy [See at least Lathrop, Col 9, line 59-Col 10, line 3]).

Regarding claim 6, Lathrop discloses The computing device of claim 5, wherein to rank the one or more routes based on the user-defined policy comprises to rank the one or more routes based on a predetermined threshold autonomous quality of service score (See at least Fig. 3 in Lathrop: Lathrop discloses that, at step 316, the PA values for two candidate routes at a time are compared to determine which has a better PA score, and should therefore be kept as part of the n-best list [See at least Lathrop, Col 10, lines 30-47]. It will be appreciated that these candidate routes are routes to the user-selected destination from step 302, which may be regarded as a user-defined policy [See at least Lathrop, Col 9, line 59-Col 10, line 3]).

Regarding claim 7, Lathrop discloses The computing device of claim 5, wherein to rank the one or more routes based on the user-defined policy comprises to rank the one or more routes based on a variation in one or more of autonomous quality of service scores (See at least Fig. 3 in Lathrop: Lathrop discloses that overall PA values for routes are calculated using PA value of route segments, and that an n-best list of routes may be generated ranking that routes based on minimized distance and maximized PA value [See at least Lathrop, Col 10, lines 20-47]. It will be appreciated that these candidate routes are routes to the user-selected destination from step 302, which may be regarded as a user-defined policy [See at least Lathrop, Col 9, line 59-Col 10, line 3]), historic driving data of a user, total time of the one or more routes, or total distance of the one or more routes.

Regarding claim 8, Lathrop discloses The computing device of claim 4, further comprising:
a graphical user interface device to display a proposed route to a user (Lathrop discloses that the n-best list of proposed routes may be displayed to the user [See at least Lathrop, Col 10, lines 39-47]); 
wherein the path ranker is further configured to select the proposed route from the plurality of routes to the destination in response to ranking of the one or more routes to the destination (Lathrop discloses that the n-best list of displayed routes is determined by the path-ranking algorithm [See at least Lathrop, Col 10, lines 20-47]).

Regarding claim 9, Lathrop discloses The computing device of claim 8, wherein the user interface is further configured to receive a selected route from the user in response to display of the proposed route to the user (Lathrop discloses that the user may select a route in response to a plurality of routes being displayed to the user [See at least Lathrop, Col 10, lines 39-51]).

Regarding claim 12, Lathrop discloses The computing device of claim 1, further comprising a user interface to alert a user of a change in the autonomous quality of service score associated with an upcoming route segment during a trip by the vehicle (Lathrop discloses that the vehicle’s HMI will warn the driver when a PA value for an upcoming segment is above or below a certain threshold [See at least Lathrop, Col 10, lines 48-59]).

Regarding claim 13, Lathrop discloses A method for autonomous driving route selection (See at least Fig. 7 in Lathrop: Lathrop discloses a computing device to calculate, select, and store routes for an autonomous vehicle [See at least Lathrop, Col 12, line 48-Col 13, line 9]), the method comprising:
determining, by a computing device, a plurality of route segments of one or more routes to a destination (See at least Fig. 3 in Lathrop: Lathrop discloses that as part of steps 306, 310, and 320 (which repeats steps 304-318), route segments for a plurality of routes are determined [See at least Lathrop Col 10, lines 20-47]); 
determining, by the computing device for each of the plurality of route segments, one or more autonomous driving factors associated with the route segment, wherein each autonomous driving factor is indicative of an autonomy level achievable by a vehicle for the associated route segment (See at least Fig. 7 in Lathrop: Lathrop discloses that as part of system 700, processing unit 712 may include a data collection device 713 configured to receive and aggregate data from various sources [See at least Lathrop, Col 12, line 64-Col 13, line 9]. See at least Fig. 2 in Lathrop: Lathrop further discloses that this data may be used to determine the degree of autonomy of a vehicle for associated route segments [See at least Lathrop, Col 8, lines 33-59]. Lathrop further discloses that system 700, route determination unit 710, and their components may be incorporated into a vehicle [See at least Lathrop, Col 13, lines 44-51]); 
determining, by the computing device for each of the plurality of route segments, an autonomous quality of service score based on the associated one or more autonomous driving factors (Lathrop discloses that, based on the aggregated data, the system determines and assigns a PA value to each of the route segments [See at least Lathrop, Col 8, lines 60-67]), wherein the autonomous quality of service score is determined based on a weighted average of the associated one or more autonomous driving factors (See at least Fig. 2 in Lathrop: Lathrop discloses that PA values for route segments may be calculated after data aggregation from various sources wherein if data exists for the entire length of the segment, then the particular segment has a PA value of 100% and if data exists for only a portion of the route's length, then that particular segment has a PA value of N % [See at least Lathrop, Col 9, lines 34-47]. The final value of the PA for each segment may be regarded as a weighted sum over the length of each road segment, wherein when no data is available for certain portions, those portions are given less weight); and
selectively automating navigation of a vehicle during at least a portion of the plurality of route segments based on the determined autonomous quality of service scores of the respective route segments (See at least Fig. 3 in Lathrop: Lathrop discloses that upon approaching a segment on the route where the PA value is above a certain threshold, the vehicle's HMI indicates to the driver that autonomous mode can be engaged at step 328; the process is continued until the destination is reached at step 330 [See at least Lathrop, Col 10, lines 48-59]), wherein autonomous navigation of the vehicle by the controller is different in at least two of the plurality of route segments in the route based on differences in the determined autonomous quality of service scores for the two route segments (See at least Fig. 1 in Lathrop: Lathrop discloses that depending on the PA score of an individual route segment, the individual route segment can be driven on in autonomous mode for a different percentage of their length (i.e., a route segment with a PA score of N% can only be driven on autonomously for N% of its length) [See at least Lathrop, Col 9, lines 34-58]).

Regarding claim 14, Lathrop discloses The method of claim 13, further comprising ranking, by the computing device, the one or more routes to the destination based on the autonomous quality of service scores associated with the plurality of route segments (See at least Fig. 3 in Lathrop: Lathrop discloses that overall PA values for routes are calculated using PA value of route segments, and that an n-best list of routes may be generated ranking that routes based on minimized distance and maximized PA value [See at least Lathrop, Col 10, lines 20-47]), wherein the one or more routes to the destination comprises a plurality of routes to the destination (Lathrop discloses that the n-best list comprises a plurality of calculated routes [See at least Lathrop, Col 10, lines 20-47]).

Regarding claim 15, Lathrop discloses The method of claim 14, wherein ranking the one or more routes further comprises ranking the one or more routes based on a user policy (See at least Fig. 3 in Lathrop: Lathrop discloses that, at step 316, the PA values for two candidate routes at a time are compared to determine which has a better PA score, and should therefore be kept as part of the n-best list [See at least Lathrop, Col 10, lines 30-47]. It will be appreciated that these candidate routes are routes to the user-selected destination from step 302, which may be regarded as a user-defined policy [See at least Lathrop, Col 9, line 59-Col 10, line 3]).

Regarding claim 16, Lathrop discloses The method of claim 15, wherein ranking the one or more routes based on the user policy comprises ranking the one or more routes based on a predetermined threshold autonomous quality of service score (See at least Fig. 3 in Lathrop: Lathrop discloses that, at step 316, the PA values for two candidate routes at a time are compared to determine which has a better PA score, and should therefore be kept as part of the n-best list [See at least Lathrop, Col 10, lines 30-47]. It will be appreciated that these candidate routes are routes to the user-selected destination from step 302, which may be regarded as a user-defined policy [See at least Lathrop, Col 9, line 59-Col 10, line 3]).

Regarding claim 19, Lathrop discloses One or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed (See at least Fig. 7 in Lathrop: Lathrop discloses a computing device to calculate, select, and store routes for an autonomous vehicle [See at least Lathrop, Col 12, line 48-Col 13, line 9]), cause a computing device to:
process a set of map data to determine a plurality of route segments of one or more routes to a destination (See at least Fig. 3 in Lathrop: Lathrop discloses that as part of steps 306, 310, and 320 (which repeats steps 304-318), route segments for a plurality of routes are determined [See at least Lathrop Col 10, lines 20-47]); 
determine, for each of the plurality of route segments, one or more autonomous driving factors associated with the route segment, wherein each autonomous driving factor is indicative of an autonomy level achievable by a vehicle for the associated route segment (See at least Fig. 7 in Lathrop: Lathrop discloses that as part of system 700, processing unit 712 may include a data collection device 713 configured to receive and aggregate data from various sources [See at least Lathrop, Col 12, line 64-Col 13, line 9]. See at least Fig. 2 in Lathrop: Lathrop further discloses that this data may be used to determine the degree of autonomy of a vehicle for associated route segments [See at least Lathrop, Col 8, lines 33-59]. Lathrop further discloses that system 700, route determination unit 710, and their components may be incorporated into a vehicle [See at least Lathrop, Col 13, lines 44-51]); 
determine, for each of the plurality of route segments, an autonomous quality of service score based on the associated one or more autonomous driving factors (Lathrop discloses that, based on the aggregated data, the system determines and assigns a PA value to each of the route segments [See at least Lathrop, Col 8, lines 60-67]) , wherein the autonomous quality of service score is determined based on a weighted average of the associated one or more autonomous driving factors (See at least Fig. 2 in Lathrop: Lathrop discloses that PA values for route segments may be calculated after data aggregation from various sources wherein if data exists for the entire length of the segment, then the particular segment has a PA value of 100% and if data exists for only a portion of the route's length, then that particular segment has a PA value of N % [See at least Lathrop, Col 9, lines 34-47]. The final value of the PA for each segment may be regarded as a weighted sum over the length of each road segment, wherein when no data is available for certain portions, those portions are given less weight); and
selectively automate navigation of a vehicle during at least a portion of the plurality of route segments based on the determined autonomous quality of service scores (See at least Fig. 3 in Lathrop: Lathrop discloses that upon approaching a segment on the route where the PA value is above a certain threshold, the vehicle's HMI indicates to the driver that autonomous mode can be engaged at step 328; the process is continued until the destination is reached at step 330 [See at least Lathrop, Col 10, lines 48-59]), wherein autonomous navigation of the vehicle by the controller is different in at least two of the plurality of route segments in the route based on differences in the determined autonomous quality of service scores for the two route segments (See at least Fig. 1 in Lathrop: Lathrop discloses that depending on the PA score of an individual route segment, the individual route segment can be driven on in autonomous mode for a different percentage of their length (i.e., a route segment with a PA score of N% can only be driven on autonomously for N% of its length) [See at least Lathrop, Col 9, lines 34-58]).

Regarding claim 20, Lathrop discloses The one or more computer-readable storage media of claim 19, further comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to rank the one or more routes to the destination based on the autonomous quality of service scores associated with the plurality of route segments (See at least Fig. 3 in Lathrop: Lathrop discloses that overall PA values for routes are calculated using PA value of route segments, and that an n-best list of routes may be generated ranking that routes based on minimized distance and maximized PA value [See at least Lathrop, Col 10, lines 20-47]), wherein the one or more routes to the destination comprises a plurality of routes to the destination (Lathrop discloses that the n-best list comprises a plurality of calculated routes [See at least Lathrop, Col 10, lines 20-47]).

Regarding claim 21, Lathrop discloses The one or more computer-readable storage media of claim 20, wherein to rank the one or more routes further comprises to rank the one or more routes based on a user policy (See at least Fig. 3 in Lathrop: Lathrop discloses that, at step 316, the PA values for two candidate routes at a time are compared to determine which has a better PA score, and should therefore be kept as part of the n-best list [See at least Lathrop, Col 10, lines 30-47]. It will be appreciated that these candidate routes are routes to the user-selected destination from step 302, which may be regarded as a user-defined policy [See at least Lathrop, Col 9, line 59-Col 10, line 3]).

Regarding claim 22, Lathrop discloses The one or more computer-readable storage media of claim 21, wherein to rank the one or more routes based on the user policy comprises to rank the one or more routes based on a predetermined threshold autonomous quality of service score (See at least Fig. 3 in Lathrop: Lathrop discloses that, at step 316, the PA values for two candidate routes at a time are compared to determine which has a better PA score, and should therefore be kept as part of the n-best list [See at least Lathrop, Col 10, lines 30-47]. It will be appreciated that these candidate routes are routes to the user-selected destination from step 302, which may be regarded as a user-defined policy [See at least Lathrop, Col 9, line 59-Col 10, line 3]).

Regarding claim 25, Lathrop discloses The one or more computer-readable storage media of claim 19, further comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to alert a user of a change in the autonomous quality of service score associated with an upcoming route segment during a trip by the vehicle (Lathrop discloses that the vehicle’s HMI will warn the driver when a PA value for an upcoming segment is above or below a certain threshold [See at least Lathrop, Col 10, lines 48-59]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 17-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop et al. (US 10451428 B2) in view of Konrardy et al. (US 10324463 B1), hereinafter referred to as Konrardy.
Regarding claim 10, Lathrop discloses The computing device of claim 1.
However, Lathrop does not explicitly disclose the computing device further comprising:
an in-trip updater to monitor the one or more autonomous driving factors for each of the plurality of route segments during a trip by the vehicle; 
wherein the segment analyzer is further configured to update, for each of the plurality of route segments, the autonomous quality of service score based on the associated one or more autonomous driving factors in response to monitoring of the one or more autonomous driving factors.
However, Konrardy does teach a computing device for autonomous vehicle route planning further comprising:
an in-trip updater to monitor the one or more autonomous driving factors for each of the plurality of route segments during a trip by the vehicle (See at least Fig. 5 in Konrardy: Konrardy teaches that one or more autonomous vehicles may collect operating data used to determine whether each of a plurality road segment may be safely traversed user certain autonomous operation features [See at least Konrardy, Col 34, lines 21-45]); 
wherein the segment analyzer is further configured to update, for each of the plurality of route segments, the autonomous quality of service score based on the associated one or more autonomous driving factors in response to monitoring of the one or more autonomous driving factors (See at least Fig. 5 in Konrardy: Konrardy discloses that in response to the updating of the collected data, control system of an autonomous vehicle 108 may not allow (e.g., may disable) aspects of autonomous or semi-autonomous operation along road segments rated below a minimum threshold safety level for the use of relevant autonomous operation features [See at least Konrardy, Col 34, lines 41-45]). Both Lathrop and Konrardy teach computing devices for operating vehicles with various levels of autonomy based on factors associated with the road segment on which the vehicle is driving. However, only Konrardy teaches where these factors may be monitored and updated by traveling vehicles to change the autonomy levels allowed for each road segment.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the computing device of Lathrop to also be able to receive updates to factors and autonomy levels for road segments based on data collected by autonomous vehicles, as in Konrardy. Doing so improves safety by preventing vehicles from (See at least [Konrardy, Col 34, lines 41-45]).

Regarding claim 11, Lathrop in view of Konrardy teaches The computing device of claim 10, further comprising a path ranker to:
rank the one or more routes to the destination based on the autonomous quality of service scores associated with the plurality of route segments in response to updating of the autonomous quality of service score (See at least Fig. 3 in Lathrop: Lathrop discloses that overall PA values for routes are calculated using PA value of route segments, and that an n-best list of routes may be generated ranking that routes based on minimized distance and maximized PA value [See at least Lathrop, Col 10, lines 20-47]); and 
select a proposed re-routing from the plurality of routes to the destination in response to ranking of the one or more routes to the destination (Lathrop discloses that the computing device may receive a user selection of a route from among the n-best list of routes from the starting point to the destination [See at least Lathrop, Col 10, lines 48-51]).

Regarding claim 17, Lathrop discloses The method of claim 13.
However, Lathrop does not explicitly disclose the method further comprising:
monitoring, by the computing device, the one or more autonomous driving factors for each of the plurality of route segments during a trip by the vehicle; and 
updating, by the computing device for each of the plurality of route segments, the autonomous quality of service score based on the associated one or more autonomous driving factors in response to monitoring the one or more autonomous driving factors.
However, Konrardy does teach a method for operating a computing device for autonomous vehicle route planning further comprising:
monitoring, by the computing device, the one or more autonomous driving factors for each of the plurality of route segments during a trip by the vehicle (See at least Fig. 5 in Konrardy: Konrardy teaches that one or more autonomous vehicles may collect operating data used to determine whether each of a plurality road segment may be safely traversed user certain autonomous operation features [See at least Konrardy, Col 34, lines 21-45]); and 
updating, by the computing device for each of the plurality of route segments, the autonomous quality of service score based on the associated one or more autonomous driving factors in response to monitoring the one or more autonomous driving factors (See at least Fig. 5 in Konrardy: Konrardy discloses that in response to the updating of the collected data, control system of an autonomous vehicle 108 may not allow (e.g., may disable) aspects of autonomous or semi-autonomous operation along road segments rated below a minimum threshold safety level for the use of relevant autonomous operation features [See at least Konrardy, Col 34, lines 41-45]). Both Lathrop and Konrardy teach computing devices for operating vehicles with various levels of autonomy based on factors associated with the road segment on which the vehicle is driving. However, only Konrardy teaches where these factors may be monitored and updated by traveling vehicles to change the autonomy levels allowed for each road segment.
(See at least [Konrardy, Col 34, lines 41-45]).

Regarding claim 18, Lathrop in view of Konrardy teaches The method of claim 17, further comprising: 
ranking, by the computing device, the one or more routes to the destination based on the autonomous quality of service scores associated with the plurality of route segments in response to updating the autonomous quality of service score (See at least Fig. 3 in Lathrop: Lathrop discloses that overall PA values for routes are calculated using PA value of route segments, and that an n-best list of routes may be generated ranking that routes based on minimized distance and maximized PA value [See at least Lathrop, Col 10, lines 20-47]); and 
selecting, by the computing device, a proposed re-routing from the plurality of routes to the destination in response to ranking the one or more routes to the destination (Lathrop discloses that the computing device may receive a user selection of a route from among the n-best list of routes from the starting point to the destination [See at least Lathrop, Col 10, lines 48-51]).

Regarding claim 23, Lathrop discloses The one or more computer-readable storage media of claim 19. 
However, Lathrop does not explicitly disclose the one or more computer-readable storage media further comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: 
monitor the one or more autonomous driving factors for each of the plurality of route segments during a trip by the vehicle; and 
update, for each of the plurality of route segments, the autonomous quality of service score based on the associated one or more autonomous driving factors in response to monitoring the one or more autonomous driving factors.
However, Konrardy does teach one or more computer-readable storage media for autonomous vehicle route planning further comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: 
monitor the one or more autonomous driving factors for each of the plurality of route segments during a trip by the vehicle (See at least Fig. 5 in Konrardy: Konrardy teaches that one or more autonomous vehicles may collect operating data used to determine whether each of a plurality road segment may be safely traversed user certain autonomous operation features [See at least Konrardy, Col 34, lines 21-45]); and 
update, for each of the plurality of route segments, the autonomous quality of service score based on the associated one or more autonomous driving factors in response to monitoring the one or more autonomous driving factors (See at least Fig. 5 in Konrardy: Konrardy discloses that in response to the updating of the collected data, control system of an autonomous vehicle 108 may not allow (e.g., may disable) aspects of autonomous or semi-autonomous operation along road segments rated below a minimum threshold safety level for the use of relevant autonomous operation features [See at least Konrardy, Col 34, lines 41-45]). Both Lathrop and Konrardy teach computing devices for operating vehicles with various levels of autonomy based on factors associated with the road segment on which the vehicle is driving. However, only Konrardy teaches where these factors may be monitored and updated by traveling vehicles to change the autonomy levels allowed for each road segment.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the computing device of Lathrop to also be able to receive updates to factors and autonomy levels for road segments based on data collected by autonomous vehicles, as in Konrardy. Doing so improves safety by preventing vehicles from operating autonomously on road segments for which this is not safe (See at least [Konrardy, Col 34, lines 41-45]).

Regarding claim 24, Lathrop in view of Konrardy teaches The one or more computer-readable storage media of claim 23, further comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: 
rank the one or more routes to the destination based on the autonomous quality of service scores associated with the plurality of route segments in response to updating the autonomous quality of service score (See at least Fig. 3 in Lathrop: Lathrop discloses that overall PA values for routes are calculated using PA value of route segments, and that an n-best list of routes may be generated ranking that routes based on minimized distance and maximized PA value [See at least Lathrop, Col 10, lines 20-47]); and 
select a proposed re-routing from the plurality of routes to the destination in response to ranking the one or more routes to the destination (Lathrop discloses that the computing device may receive a user selection of a route from among the n-best list of routes from the starting point to the destination [See at least Lathrop, Col 10, lines 48-51]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668